Exhibit 10.3
PERFORMANCE/RESTRICTED STOCK AGREEMENT
     This Performance/Restricted Stock Agreement (the “Agreement”) made as of
the 18th day of February, 2009 by and between ALLEGHENY TECHNOLOGIES
INCORPORATED, a Delaware corporation (the “Corporation”) and [NAME] (“the
Employee”).
     WHEREAS, the Corporation sponsors and maintains the Allegheny Technologies
Incorporated Stock 2007 Incentive Plan (the “Incentive Plan”);
     WHEREAS, the Corporation desires to encourage the Employee to remain an
employee of the Corporation and, during such employment, to contribute
substantially to the financial performance of the Corporation and, to provide
that incentive, the Corporation has awarded, subject to the performance and
employment restrictions described herein, the Employee an aggregate of
                     shares of the common stock of the Corporation, $0.10 par
value per share (“Common Stock”);
     WHEREAS, half of the Shares Subject to Restrictions are subject to the
Corporation’s attainment of the performance requirements set forth in Paragraph
3(a) (the “Performance Criteria”); and half of the Shares Subject to
Restrictions are subject to the Employee’s remaining an Employee (except in
instances of death, disability or Retirement as described below) during the
Restriction Period set forth in Paragraph 3(b), subject to accelerated
termination of the Restriction in the event of attainment of the Performance
Criteria; and
     WHEREAS, the Corporation and the Employee desire to evidence the award of
the Shares Subject to Restrictions and the terms and conditions applicable
thereto in this Restricted Stock Agreement.
     NOW THEREFORE, in consideration of the mutual promises and covenants
contained herein and intending to be legally bound, the Corporation and the
Employee agree as follows:
     1. Grant of Shares Subject to Restrictions. The Corporation hereby grants
to the Employee, as of the date first written above, the Shares Subject to
Restrictions subject to the restrictions and other terms and conditions set
forth herein. Simultaneously with the execution and delivery of this Agreement,
the Employee shall deliver to the Corporation a stock power endorsed in blank
relating to the Shares Subject to Restrictions (including in such power any
increases or adjustments to the Shares Subject to Restrictions). As soon as
practicable after the Date of Grant, the Corporation shall direct that the
Shares Subject to Restrictions be registered in the name of and issued to the
Employee and initially bearing the legend described in Paragraph 5. The Shares
Subject to Restrictions and any certificate or certificates representing the
Shares Subject to Restrictions shall be held in the custody of the Corporation
or its designee until the expiration of the applicable

 



--------------------------------------------------------------------------------



 



Restrictions. Upon any forfeiture in accordance with Paragraph 4 of the Shares
Subject to Restrictions, the forfeited shares and any certificate or
certificates representing the forfeited Shares Subject to Restrictions shall be
canceled.
     2. Restrictions. Employee shall have all rights and privileges of a
stockholder of the Corporation with respect to the Shares Subject to
Restrictions, except that the following restrictions shall apply:
     (a) None of the Shares Subject to Restrictions may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of during the “Restriction
Period” as defined below, except to the extent of the Corporation’s earlier
attainment of the Performance Criteria, as defined below.
     (b) The Shares Subject to Restrictions are subject to forfeiture during the
Restriction Period in accordance with Paragraph 4 of this Agreement.
     (c) The Shares Subject to Restrictions and any certificate representing the
Shares Subject to Restrictions shall be held in custody by the Corporation or
its designee until such time as either the Performance Criteria are attained or
the Restriction Period shall have been completed.
     (d) Dividends paid with respect to the Shares Subject to Restrictions
during the Restriction Period shall be paid to the Employee.
     3. Term of Restriction.
     (a) Subject to the forfeiture provisions of Paragraph 4 of this Agreement,
the Restrictions shall lapse (i) with respect to half of the Shares Subject to
Restrictions on the earlier of (x) February 17, 2014 if the Employee is an
employee of the Corporation on February 17, 2014, unless the Employee’s
cessation of employment was due to the Employee’s death, disability or
Retirement (as defined below), or (y) as soon after the completion of the audit
of the Corporation for the 2011 fiscal year as it may be determined that the
Performance Criteria have been attained and (ii) with respect to half of the
Shares Subject to Restrictions, as soon after the completion of the audit of the
Corporation for the 2011 fiscal year as it may be determined that the
Performance Criteria have been. With respect to the half of the Shares Subject
to Restrictions subject only to the Performance Criteria, if the Corporation
does not attain the Performance Criteria on or before the three year measurement
period ending December 31, 2011, such half of the Shares Subject to Restrictions
shall be forfeited immediately upon the completion of that three-year
measurement period.
     (b) For purposes of this Agreement, the “Performance Criteria” shall mean
that the net income of the Corporation, measured under GAAP, shall exceed
$300 million, in the aggregate, for the 2009, 2010 and 2011 fiscal years of the
Corporation. The period for measuring the Performance Criteria shall end as of

2



--------------------------------------------------------------------------------



 



December 31, 2011 and the Personnel and Compensation Committee shall as promptly
as possible following the completion of the audit of the Corporation for the
2011 fiscal year determine whether the Performance Criteria have been met.
     (c) The period from the Date of Grant until the lapse of the applicable of
the Restrictions with respect to the Shares Subject to Restrictions is the
“Restriction Period” for purposes of this Agreement.
     (d) As soon as administratively practicable following the lapse of the
Restrictions without a forfeiture of the applicable Shares Subject to
Restrictions, and upon the satisfaction of all other applicable conditions as to
such Shares Subject to Restrictions, including, but not limited to, the payment
by the Employee of all applicable withholding taxes, if any, the Corporation
shall deliver or cause to be delivered to the Employee shares of Common Stock,
which may be in the form of a certificate or certificates for such shares, equal
in number to the applicable Shares Subject to Restrictions, which shall not be
subject to the transfer restrictions set forth above and shall not bear the
legend described in Paragraph 5. Without limiting the foregoing, (i) if the
Performance Criteria are met, all Shares Subject to Restrictions shall become
non-forfeitable and such Shares or the certificate representing such
non-forfeitable shares of common stock of the Corporation shall be delivered as
described above and (ii) if the Performance Criteria are not met, (x) half of
the Shares Subject to Restrictions shall be forfeited immediately after the end
of the measurement period for such Performance Criteria and (y) the remaining
half of the Shares Subject to Restrictions shall be non-forfeitable, if at all,
at the end of the Restriction Period.
     4. Forfeiture of Shares Subject to Restrictions. If Employee’s employment
with the Corporation and all of its direct or indirect subsidiaries is
terminated by either party for any reason, including, but not limited to, the
involuntary termination of the Employee’s employment with the Corporation for
any reason, with or without cause, other than the Employee’s death, disability
or retirement with the consent of the Corporation when the Employee is at least
55 years of age with at least five years of service (“Retirement”), (i) all
rights of the Employee to the Shares Subject to Restrictions which remain
subject to the Restrictions shall terminate immediately and be forfeited in
their entirety, and (ii) the forfeited Shares Subject to Restrictions and any
stock certificate or certificates representing the forfeited Shares Subject to
Restrictions shall be canceled. If the Employee dies or becomes disabled during
the Restriction Period, the Shares Subject to Restrictions will immediately
vest. If the Employee retires with the consent of the Corporation when the
Employee is at least 55 years of age with at least five years of service, the
Employee (or the Employee’s beneficiary) shall receive the Shares Subject to
Restrictions when, if and to the extent, the Restrictions lapse under
Paragraph 3.
     5. Change of Control. All Shares Subject to Restrictions shall fully vest
in the event of a Change of Control as defined in the Incentive Plan.

3



--------------------------------------------------------------------------------



 



     6. Legend. During the Restriction Period, the shares of Restricted Stock
and any share certificate or certificates evidencing the Shares Subject to
Restrictions shall be endorsed with the following legend (in addition to any
legend required under applicable securities laws or any agreement by which the
Corporation is bound):
THE TRANSFERABILITY OF THE SHARES REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO
THE TERMS AND CONDITIONS OF A RESTRICTED STOCK AGREEMENT ENTERED INTO BY AND
BETWEEN ALLEGHENY TECHNOLOGIES INCORPORATED AND THE HOLDER OF THIS CERTIFICATE.
A COPY OF SUCH AGREEMENT IS ON FILE AT THE OFFICE OF THE CORPORATION.
     7. Withholding. The Corporation or its direct or indirect subsidiary may
withhold from the number of Shares Subject to Restrictions or from any cash
amount payable hereunder or any other cash payments due to Employee all taxes,
including social security taxes, which the Corporation or its direct or indirect
subsidiary is required or otherwise authorized to withhold with respect to the
Shares Subject to Restrictions.
     8. Adjustments to Number of Shares. Any shares issued to Employee with
respect to the Shares Subject to Restrictions in the event of any change in the
number of outstanding common stock of the Corporation through the declaration of
a stock dividend or a stock split or combination of shares or any other similar
capitalization change shall be deemed to be Shares Subject to Restrictions
subject to all the terms set forth in this Agreement.
     9. No Right to Continued Employment; Effect on Benefit Plans. This
Agreement shall not confer upon Employee any right with respect to continuance
of his or her employment or other relationship, nor shall it interfere in any
way with the right of the Corporation or its direct or indirect subsidiary to
terminate his or her employment or other relationship at any time. Income
realized by Employee pursuant to this Agreement shall not be included in
Employee’s earnings for the purpose of any benefit plan in which Employee may be
enrolled or for which Employee may become eligible unless otherwise specifically
provided for in such plan.
     10. Employee Representations. In connection with the issuance of the Shares
Subject to Restrictions, Employee represents the following:
     (a) Employee has reviewed with Employee’s own tax advisors, the federal,
state, local and foreign tax consequences of this Agreement and the transactions
contemplated hereby. Employee is relying solely on such advisors and not on any
statements or representations of the Corporation or any of its agents. Employee
understands that Employee (and not the Corporation) shall be responsible for
Employee’s own tax liability that may arise as a result of this Agreement and
the transactions contemplated hereby.

4



--------------------------------------------------------------------------------



 



     (b) Employee has received, read and understood this Agreement and the
Incentive Plan and agrees to abide by and be bound by their respective terms and
conditions.
     11. Miscellaneous.
     (a) Governing Law. This Agreement shall be governed and construed in
accordance with the domestic laws of the Commonwealth of Pennsylvania without
regard to such Commonwealth’s principles of conflicts of laws.
     (b) Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the successors, permitted assigns, heirs,
executors and administrators of the parties hereto. Neither this Agreement nor
any rights hereunder shall be assignable or otherwise subject to hypothecation
without the consent of all parties hereto.
     (c) Entire Agreement; Amendment. This Agreement contain the entire
understanding between the parties hereto with respect to the subject matter of
this Agreement and supersedes all prior and contemporaneous agreements and
understandings, inducements or conditions, express or implied, oral or written,
with respect to the subject matter of this Agreement. This Agreement may not be
amended or modified without the written consent of the Corporation and Employee.
     (d) Counterparts. This Agreement may be executed simultaneously in any
number of counterparts, each of which when so executed and delivered shall be
taken to be an original and all of which together shall constitute one document.

5



--------------------------------------------------------------------------------



 



     (e) Definitions. Initially capitalized terms not otherwise defined in this
Restricted Stock Agreement shall have the meanings ascribed thereto in the
Incentive Plan.
     IN WITNESS WHEREOF, the parties have executed this Shares Subject to
Restrictions Agreement as of the date first written above.

             
 
            ALLEGHENY TECHNOLOGIES INCORPORATED        
 
           
By:
           
Name:
 
 
Jon D. Walton        
Title:
  Executive Vice President,
Human Resources, Chief Legal
and Compliance Officer        
 
            PARTICIPANT   WITNESS    
 
                     

6